2018 UT App 17



               THE UTAH COURT OF APPEALS

   STATE OF UTAH, IN THE INTEREST OF M.R., A.R.C., AND N.R.,
            PERSONS UNDER EIGHTEEN YEARS OF AGE.


                              F.C.,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                      Per Curiam Opinion
                        No. 20170211-CA
                     Filed February 1, 2018

    Third District Juvenile Court, Silver Summit Department
              The Honorable Elizabeth M. Knight
                           No. 1099635

              Asa E. Kelley, Attorney for Appellant
         Sean D. Reyes, Carol L.C. Verdoia, and John M.
               Peterson, Attorneys for Appellee
                Martha Pierce, Guardian ad Litem

   Before JUDGES DAVID N. MORTENSEN, JILL M. POHLMAN, and
                       DIANA HAGEN.

PER CURIAM:

¶1     F.C. (Mother) appeals the termination of her parental
rights. Mother argues that there was insufficient evidence to
support the juvenile court’s determination that the Division of
Child and Family Services (DCFS) made reasonable efforts to
provide adequate reunification services.

¶2     “[I]n order to overturn the juvenile court’s decision [to
terminate a person’s parental rights,] ‘the result must be against
the clear weight of the evidence or leave the appellate court with
                             In re M.R.


a firm and definite conviction that a mistake has been made.’”
In re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435 (citation omitted).
We “review the juvenile court’s factual findings based upon the
clearly erroneous standard.” In re E.R., 2001 UT App 66, ¶ 11, 21
P.2d 680. A finding of fact is clearly erroneous only when, in
light of the evidence supporting the finding, it is against the
clear weight of the evidence. See id. In regard to claims
concerning the adequacy of reunification services, the juvenile
court “has broad discretion in determining whether DCFS had
made reasonable efforts at reunification.” In re A.C., 2004 UT
App 255, ¶ 12, 97 P.3d 706. The reason for this discretion is that
“[t]he factual situations that give rise to the termination of
parental rights vary greatly; thus, the number, quality, and array
of services that should be provided for reunification also vary
greatly.” Id. ¶ 11.

       Additionally, the trial court is in the best position
       to evaluate the credibility and competence of those
       who testify regarding the services that were
       provided, the parent’s level of participation in such
       services, whether the services were properly
       tailored to remedy the specific problems that led to
       removal of the child, and whether the parent
       successfully accessed and then utilized such
       services to remedy those problems. Consequently,
       determining whether or not DCFS has provided
       “reasonable services” to parents requires trial
       judges to observe “’facts [ ]’ . . . relevant to the
       application of the law that cannot be adequately
       reflected in the record available to appellate
       courts.”

Id. ¶ 12 (citations omitted) (alteration and omission in original).

¶3     Mother’s primary argument is that she was denied
reasonable accommodations under the Americans with
Disabilities Act (the ADA). See 42 U.S.C. § 12132 (2012).


20170211-CA                      2                 2018 UT App 17
                             In re M.R.


However, Mother has failed to demonstrate that she preserved
such a claim by requesting an accommodation. “[I]n order to
preserve an issue for appeal, the issue must be presented to the
trial court in such a way that the trial court has an opportunity to
rule on that issue.” 438 Main St. v. Easy Heat, Inc., 2004 UT 72,
¶ 51, 99 P.3d 801 (citation and internal quotation marks omitted);
see also In re K.C., 2015 UT 92, ¶ 29, 362 P.2d 1248 (indicating that
the juvenile court had no obligation to examine whether
reasonable accommodations were made under the ADA until
the parent actually “invoked” the ADA). Mother fails to
demonstrate that she ever indicated to the juvenile court that she
believed that the services offered to her did not adequately
account for her disability, or that she otherwise objected to the
services she was receiving. Accordingly, because Mother did not
preserve the issue, and has not otherwise argued that an
exception to the preservation rule applies in this case, we do not
address the issue on appeal.

¶4     In regard to her broader argument, Mother fails to
demonstrate that the juvenile court abused its discretion in
finding that DCFS made reasonable efforts at reunification. 1 The
evidence in the record supports the juvenile court’s decision. For
example, DCFS arranged for numerous evaluations to assist it in
determining the services Mother needed, including three
separate psychological evaluations, 2 drug tests, therapy, and


1. Services were eventually terminated by the juvenile court after
several “aggravating circumstances” occurred causing the court
to find that reunification services were no longer appropriate.
Mother did not raise any issue concerning the juvenile court’s
decision to terminate services.

2. The psychological evaluators diagnosed Mother with an
“intellectual disability” that would make it difficult for her to
parent because Mother had an inability to adapt the things she
                                                   (continued…)


20170211-CA                      3                 2018 UT App 17
                            In re M.R.


approximately seventy sessions of weekly Individualized Parent
Child Interactive Therapy with the use of an interpreter. The
record demonstrates that the services Mother received were
extensive and meant to address Mother’s parenting deficiencies
from several different directions. Mother fails to adequately
explain how the extensive services she received were
unreasonable. Further, Mother fails to identify any objections she
made to the juvenile court concerning the services she was
receiving or any requests for additional services that she
believed would have assisted her in regaining custody of her
children. Accordingly, because evidence in the record supports
the juvenile court’s determination, and because of Mother’s
failure to identify any reasonable services that DCFS failed to
offer her, she has failed to demonstrate that the juvenile court
abused its discretion in finding that DCFS provided reasonable
services to Mother.

¶5    Affirmed.




(…continued)
was being taught to new situations. Accordingly, the evaluators
concluded that Mother would likely not benefit from services.




20170211-CA                    4                2018 UT App 17